POPOVICH, Judge,
dissenting:
I must dissent. The appeal should be dismissed because appellant has no standing to recover monies assigned to his attorney under our rules of criminal procedure. See Mobil Oil Corp. v. Northwestern Agency, Inc., 490 Pa. 68, 415 A.2d 36 (1980). The majority affirms the order of the court below despite its conclusion that appellant “cannot seek return of the property.” Slip Opinion at 1295. The court below, however, resolved the case on the merits. Although the majority does not say so explicitly, the effect of its decision is to deny appellant standing to prosecute the instant appeal. Such a posture by the majority is inconsistent with its affirmance- of the order entered by the court below. Hence, because this writer is of the view that the appropriate mandate would be for this Court to quash the appeal since appellant has no appealable interest, I cannot join the majority. See Wheatcroft v. Auritt, 226 Pa.Super. 118, 128, 312 A.2d 441, 447 (1973).